Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Response
The Election filed 05/20/2022 in response to the Office Action of 01/24/2022 is acknowledged. Applicant elected with traverse Group I, claims 1-14 and 19-20 and the species of: a) epithelial antigen-EpCAM, b) Prostate-specific marker- STEAP-1, c) antibody that binds to STEAP-1 antibody 15A5 (ATCC Deposit No. PTA-12259), d) grade number for STEAP-1 expression: 3- high, 2 – medium, 1- low, e) marker detection: FACS, and f) cytotoxic agent, MMAE. 
Applicants argue that there is no serious burden upon the Office to examine all of the claims and species together. 
The arguments have been considered but are not persuasive because the inventions have a separate status in the art in view of different classifications and divergent subject matter. The inventions and species will require different field of search and the prior art applicable to one invention would not likely be applicable to another invention.  For these reasons, the restriction requirement is deemed to be proper and is therefore made FINAL.
Claims 1-20 are pending. Claims 15-18 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claim 20, detection using immunohistochemistry, has been rejoined. Claims 1-14, and 19-20 are currently under prosecution.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “CTCs” without previously addressing the acronym. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification is objected to and claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to provide an adequate written description of the invention and failing to provide an enabling disclosure, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from a written description (e.g. sequenced); or (3) deposited.   
The invention appears to employ novel biological material, specifically antibody 15A5.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit of the biological materials.  The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public. It is noted that Applicant has deposited the biological materials (p. 8, [0048] of the specification), but there is no indication in the specification as to public availability.  If a deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of the deposit will be made (see 37 C.F.R. 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. 2400 in general, and specifically to 2411.05, as well as 37 C.F.R. 1.809(d), wherein it is set forth that the “specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11 , the phrase "e.g. " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "preferentially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature/ a natural phenomenon) without significantly more. The claim(s) recite(s) detecting the presence of circulating tumor cells (CTCs) in a blood sample that express cytokeratin and a prostate-specific marker and determining a cancer diagnosis, and grading the cancer diagnosis. Thus, the claims are directed to the judicial exception of naturally occurring circulating tumor cells as correlated with cancer diagnosis and progression. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring phenomenon/law of nature without applying the data to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite use of routine laboratory procedures to detect and observe naturally occurring CTCs and the expression of cytokeratin and a prostate-specific marker. The steps of detecting levels of CTCs and the expression of cytokeratin and specific prostate markers in a patient sample are considered known, routine steps and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. For example, Ntouroupi et al (Detection of circulating tumour cells in peripheral blood with an automated scanning fluorescence microscope, British Journal of Cancer, Vol 99, 2008), Thalgott et al (Detection of circulating tumor cells in different stages of prostate cancer, J Cancer Res Clin Oncol 139, 2013), Stott et al (Isolation and Characterization of Circulating Tumor Cells from Patients with Localized and Metastatic Prostate Cancer, Science Translational Medicine, Vol. 2, 2010), Scher et al (Circulating tumour cells as prognostic markers in progressive, castration-resistant prostate cancer: a reanalysis of IMMC38 trial data, The Lancet, Oncology, Vol. 10, 2009), Bennet et al (The Fas Counterattack In Vivo: Apoptotic Depletion of Tumor-Infiltrating Lymphocytes Associated with Fas Ligand Expression by Human Esophageal Carcinoma, The Journal of Immunology, Vol. 160, 1998), Ihlaseh-Catalano (STEAP1 protein overexpression is an independent marker for biochemical recurrence in prostate carcinoma, Histopathology, Vol 63, 2013), Gomes et al (STEAP1 is overexpressed in prostate cancer and prostatic intraepithelial neoplasia lesions, and it is positively associated with Gleason score, Urologic Oncology: Seminars and Original Investigations, Vol. 32, 2014), and Kumamto et al (Immunohistochemical detection of amelogenin and cytokeratin 19 in epithelial odontogenic tumors, Oral Diseases, Vol. 7, 2001) review known, established, and routine laboratory methods for immunoassays detecting the presence of prostate-specific markers, STEAP1, CD45, and cytokeratin’s, in CTCs, DAPI staining of CTCs using tyramide signal amplification (TSA) and determining cancer diagnosis or progression. Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atwal et al (2013) (US20130143237A1, Publication Date: 06/06/2013), in view of Ntouroupi et al (2008) (Detection of circulating tumour cells in peripheral blood with an automated scanning fluorescence microscope, British Journal of Cancer, Vol 99, 2008). 
Atwal teaches a method for diagnosing prostate cancer in a test subject using circulating tumor cells (CTCs) comprising: a) identifying CTCs from the blood samples taken from the test subject, b) contacting the CTCs with an antibody with a prostate-specific marker, STEAP1, a CD45 antibody, and an antibody that specifically binds to cytokeratin, c) staining the CTCs with DAPI, and d) detecting the DAPI stain and bound antibody with an amplification type detection method. Atwal teaches wherein presence of CTCs that express cytokeratin and prostate-specific marker and exhibit staining without CD45 expression is predictive of having prostate cancer in the test subject. Atwal teaches that the anti-STEAP-1 antibody is 15A5, produced by a hybridoma cell having a microorganism deposit number of PTA-12259, wherein it binds to STEAP-1 with a KD of 1000 nM or less. Atwal further teaches determining expression level of STEAP1, prostate specific marker, on the cancer cells and determining grading the cancer cell based on their expression levels and determining the percentage of the cancer cells in each grade. Atwal further teaches calculating a grade score for each grade by multiplying the percentage of the cancer cells with a unique grade number representative of the expression level of STEPA1, and summing up all the grade scores to obtain a H score, wherein the H score is indicative of the stage of the prostate cancer in the subject. Atwal further teaches that 3 may be assigned to a high level, 2 assigned to medium grade level and 1 may be assigned to a low-level grade.
Atwal teaches the method above, wherein the cancer cells are identified from the blood sample with a capturing composition comprising a ligand that specifically binds to cancer cells of epithelial origin, wherein the ligand is an antibody that specifically binds to an epithelial antigen expressed on cancer cells, such as Epithelial Cell Adhesion Molecule (EpCAM). Atwal also teaches that the identified cancer cells are enriched in a cell fraction separated from the blood sample, wherein the cell fraction is separated under a magnetic field. Atwal also teaches that the ligand in the capturing composition is coupled to a magnetic particle and that the ligand comprises an EpCAM antibody. Atwal also teaches that the anti-STEAP-1 antibody, anti-CD45 antibody, and/or the anti-cytokeratin antibody are conjugated with detectable labels. Lastly, Atwal teaches the method above, wherein DAP1, STEAP1, CD45 and cytokeratin signals are detected using FACS or immunohistochemistry (“IHC”) 
(0007-0013, 0017, 0046, 0058; 0072, 0081, 0082, 0088-0092, 0097-0098, 0142; Claims 1-26) 
	However, Atwal does not teach the method of detecting the DAPI stain and bound antibody with a tyramide signal amplification (TSA) protocol to enhance signal. 
	Ntouroupi teaches a method of detecting circulating tumor cells in the blood, wherein the CTCs were labeled with antibodies against cytokeratin’s, EpCAM, or an anti-prostate specific antigen. Ntouroupi teaches staining with DAPI and detecting the DAPI and stained antibodies with tyramide signal amplification (TSA) protocol to enhance signal. Ntouroupi teaches that tyramide signal amplification results in increased sensitivity of detection and stronger signals and renders the signals more stable. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to detect the DAPI stain and bound antibody with a tyramide signal amplification protocol. One would have been motivated to and have a reasonable expectation of success because: 1) Atwal teaches detection of the stains of CTCs stained with DAPI using a variety of amplification methods, 2) Ntouroupi teaches the staining of CTCs using DAPI and amplified using tyramide signal amplification, and 3) Ntouroupi teaches the efficacy and sensitivity of this protocol when used for this method. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 9,632,091 B2, in view of Ntouroupi et al (2008) (Detection of circulating tumour cells in peripheral blood with an automated scanning fluorescence microscope, British Journal of Cancer, Vol 99, 2008). Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent claims a method for diagnosing prostate cancer in a test subject comprising obtaining a blood sample comprising cells of epithelial origin, and contacting the cells with an anti-STEAP1 antibody, an anti-CD45 antibody, and a cytokeratin antibody, and diagnosing the patient with prostate cancer when the presence of STEAP1 on the cancer cells is detected. 
The U.S. Patent claims are as followed: 
1. A method for diagnosing prostate cancer in a test subject, comprising:
a) obtaining a blood sample comprising cancer cells of epithelial origin from the test subject;
b) contacting the cancer cells of epithelial origin with an anti-STEAP1 antibody that specifically binds to the STEAP1 prostate-specific marker with a KD of ≦1000 nM;
c) detecting whether STEAP1 is present on the cancer cells of epithelial origin by contacting the blood sample with an antibody that specifically binds to the STEAP1 prostate-specific marker antibody and detecting binding between STEAP1 and the antibody that specifically binds to the STEAP1 prostate-specific marker; and
d) diagnosing the patient with prostate cancer when the presence of STEAP1 on the cancer cells of epithelial origin is detected;
wherein the anti-STEAP-1 antibody is 15A5, produced by a hybridoma cell having a microorganism deposit number of PTA-12259, and
wherein the detecting is by a method based on immunofluorescent microscopy, flow cytometry, fiber-optic scanning cytometry, or laser scanning cytometry.
2. The method of claim 1, further comprising determining the amount of the cancer cells that express the prostate-specific marker, wherein such amount is predictive of the stage of prostate cancer in the test subject.
3. The method of claim 1, further comprising determining the expression level of the prostate-specific marker on the cancer cells.
4. The method of claim 1, further comprising grading the cancer cells based on their expression level of the prostate-specific marker, and determining the percentage of the cancer cells in each grade.
5. The method of claim 1, wherein the cancer cells are identified from the blood sample with a capturing composition comprising a ligand that specifically binds to cancer cells of epithelial origin.
6. The method of claim 5, wherein the ligand is an antibody that specifically binds to an epithelial antigen preferentially expressed on cancer cells.
7. The method of claim 5, wherein the identified cancer cells are enriched in a cell fraction separated from the blood sample.
8. The method of claim 7, wherein the cell fraction is separated under a magnetic field.
9. The method of claim 8, wherein the ligand in the capturing composition is coupled to a magnetic particle.
10. The method of claim 1, wherein the anti-STEAP-1 antibody is conjugated with a first detectable label.
11. The method of claim 1, wherein the cancer cells are identified with one or more reagents that allow detection of cancer cells of epithelial origin.
12. The method of claim 11, wherein the reagents comprise a ligand that specifically binds to a cytokeratin, and wherein the ligand is optionally conjugated with a second detectable label.
13. The method of claim 12, wherein the reagents further comprise a dye that differentiates cells from non-cell components.
14. The method of claim 13, wherein the dye is 4′,6-diamidino-2-phenylindole (DAPI).
15. The method of claim 14, wherein the reagents further comprise a ligand that specifically binds to a leukocyte marker, and wherein the ligand is optionally conjugated with a third detectable label.
16. The method of claim 15, wherein the ligand to a leukocyte marker is a CD45 antibody.
However, the U.S. Patent does not claim the method of detecting the DAPI stain and bound antibody with a tyramide signal amplification (TSA) protocol to enhance signal. 
	Ntouroupi teaches a method of detecting circulating tumor cells in the blood, wherein the CTCs were labeled with antibodies against cytokeratin’s, EpCAM, or an anti-prostate specific antigen. Ntouroupi teaches staining with DAPI and detecting the DAPI and stained antibodies with tyramide signal amplification (TSA) protocol to enhance signal. Ntouroupi teaches that tyramide signal amplification results in increased sensitivity of detection and stronger signals and renders the signals more stable. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to detect the DAPI stain and bound antibody with a tyramide signal amplification protocol in the method claimed by the US Patent. One would have been motivated to and have a reasonable expectation of success because: 1) the U.S. Patent claims detection the stains of CTCs stained with DAPI, 2) Ntouroupi teaches the staining of CTCs using DAPI and amplified using tyramide signal amplification, and 3) Ntouroupi teaches the efficacy and sensitivity of this protocol when used for this method. 
Conclusion
Conclusion: Claims 1-14, 19 and 20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                         
/Laura B Goddard/Primary Examiner, Art Unit 1642